Exhibit 10.6

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of August 2,
2018, by and among Forum Merger II Corporation, a Delaware corporation (the
“Company”), Jefferies LLC and EarlyBirdCapital, Inc. (collectively, the
“Subscribers”).

 

WHEREAS, the Company desires to sell to the Subscribers on a private placement
basis (the “Offering”) an aggregate of 100,000 units (the “Initial Units”) of
the Company, and up to an additional 15,000 units (the “Additional Units” and
together with the Initial Units, the “Units”) of the Company in the event that
the underwriters’ 45-day over-allotment option (“Over-Allotment Option”) is
exercised in full or part, each Unit comprised of one share of Class A common
stock of the Company, par value $0.0001 per share (“Common Stock”) and one
warrant, each warrant exercisable to purchase one share of Common Stock
(“Warrant”), for a purchase price of $10.00 per Unit. The shares of Common Stock
underlying the Warrants are hereinafter referred to as the “Warrant Shares”. The
shares of Common Stock underlying the Units (excluding the Warrant Shares) are
hereinafter referred to as the “Placement Shares.” The Warrants underlying the
Units are hereinafter referred to as the “Placement Warrants.” The Units,
Placement Shares, Placement Warrants and Warrant Shares, collectively, are
hereinafter referred to as the “Securities.” Each Placement Warrant is
exercisable to purchase one share of Common Stock at an exercise price of $11.50
during the period commencing on the later of (i) twelve (12) months from the
date of the closing of the Company’s initial public offering of units (the
“IPO”) and (ii) 30 days following the consummation of the Company’s initial
business combination (the “Business Combination”), as such term is defined in
the registration statement in connection with the IPO, as amended at the time it
becomes effective (the “Registration Statement”), and expiring on the fifth
anniversary of the consummation of the Business Combination; and

 

WHEREAS, the Subscribers wish to purchase an aggregate of 100,000 Initial Units
and up to 15,000 Additional Units, as described on Exhibit A hereto, and the
Company wishes to accept such subscription from the Subscribers.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscribers hereby
agree as follows:

 

1. Agreement to Subscribe

 

1.1.Purchase and Issuance of the Units.

 

(a)Upon the terms and subject to the conditions of this Agreement, the
Subscribers hereby agree to purchase from the Company, and the Company hereby
agrees to sell to the Subscribers, on the Closing Date (as defined below) the
Initial Units in consideration of the payment of the Initial Purchase Price (as
defined below). On the Closing Date, the Company shall, at its option, deliver
to the Subscribers the certificates representing the Securities purchased or
effect such delivery in book-entry form.

 

(b)Subscribers hereby agree to purchase up to an additional 15,000 Additional
Units at $10.00 per Additional Unit for a purchase price of up to $150,000, as
described on Exhibit A hereto. The purchase and issuance of the Additional Units
shall occur only in the event that the Over-Allotment Option is exercised in
full or in part. The total number of Additional Units to be purchased hereunder
shall be in the same proportion as the proportion of the Over-Allotment Option
that is exercised. Each purchase of Additional Units shall occur simultaneously
with the consummation of any portion of the Over-Allotment Option.

 

1.2.Purchase Price.

 

(a)As payment in full for the Initial Units being purchased under this
Agreement, the Subscribers shall pay $1,000,000 (the “Initial Purchase Price”),
as described on Exhibit A hereto, by wire transfer of immediately available
funds or by such other method as may be reasonably acceptable to the Company, to
the trust account (the “Trust Account”) at a financial institution to be chosen
by the Company, maintained by Continental Stock Transfer & Trust Company, acting
as trustee (“Continental”), on or prior to the initial Closing Date.

  

 

 

 

(b)As payment in full for the Additional Units being purchased under this
Agreement, the Subscribers shall pay $10.00 per Additional Unit being purchased,
as described on Exhibit A hereto, by wire transfer of immediately available
funds or by such other method as may be reasonably acceptable to the Company, to
the Trust Account at a financial institution to be chosen by the Company,
maintained by Continental, on or prior to the Closing Date of the Over-Allotment
Option.

 

1.3. Closing. The closing of the purchase and sale of the Initial Units shall
take place simultaneously with the closing of the IPO and the closing of the
purchase and sale of Additional Units shall take place simultaneously with the
closing of the Over-Allotment Option (each a “Closing Date”). The closing of the
purchase and sale of the Units shall take place at the offices of Ellenoff
Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New York, New
York, 10105, or such other place as may be agreed upon by the parties hereto.

 

1.4 Conditions to Closing. The obligation of the Subscribers to purchase and pay
for the Units as provided herein shall be subject to the satisfaction of the
conditions set forth in Section 5 of the Underwriting Agreement, dated as of the
date hereof, by and between the Company and Jefferies LLC, as representative of
the underwriters named therein (the “Underwriting Agreement”).

 

1.5 Termination. This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if a Closing does not occur prior to
December 31, 2018.

 

2. Representations and Warranties of Subscriber

 

Subscriber represents and warrants to the Company that:

 

2.1. No Government Recommendation or Approval. Each Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Offering of the Securities.

 

2.2. Accredited Investor. Each Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3. Intent. Each Subscriber is purchasing the Securities solely for investment
purposes, for Subscriber’s own account (and/or for the account or benefit of its
members or affiliates, as permitted, pursuant to the terms hereof), and not with
a view to the distribution thereof and Subscriber has no present arrangement to
sell the Securities to or through any person or entity except as may be
permitted hereunder. The Subscribers shall not engage in hedging transactions
with regard to the Securities unless in compliance with the Securities Act.

 

2.4. Restrictions on Transfer. Each Subscriber acknowledges and understands the
Units are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act. The Securities have not
been registered under the Securities Act and, if in the future a Subscriber
decides to offer, resell, pledge or otherwise transfer the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an effective registration statement filed under the Securities Act,
(B) pursuant to an exemption from registration under Rule 144 promulgated under
the Securities Act, if available, or (C) pursuant to any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction. Notwithstanding the foregoing, each Subscriber acknowledges and
understands the Securities are subject to transfer restrictions as described in
Section 8 hereof. Each Subscriber agrees that if any transfer of its Securities
or any interest therein is proposed to be made, as a condition precedent to any
such transfer, Subscriber may be required to deliver to the Company an opinion
of counsel satisfactory to the Company with respect to such transfer. Absent
registration or another available exemption from registration, each Subscriber
agrees it will not resell the Securities (unless otherwise permitted pursuant to
the terms hereof). Subscriber further acknowledges that because the Company is a
shell company, Rule 144 may not be available to Subscriber for the resale of the
Securities until the one year anniversary following consummation of the initial
Business Combination of the Company, despite technical compliance with the
requirements of Rule 144 and the release or waiver of any contractual transfer
restrictions.

  

 2 

 

 

2.5. Sophisticated Investor.

 

(i) Each Subscriber is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Securities.

 

(ii) Each Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, (a)
the Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available and (b) each Subscriber has waived its redemption rights with respect
to the Securities as set forth in Section 5 hereof, and the Securities held by
the Subscribers are not entitled to, and have no right, interest or claim to any
monies held in the Trust Account, and accordingly each Subscriber may suffer a
loss of a portion or all of its investment in the Securities. Each Subscriber is
able to bear the economic risk of its investment in the Securities for an
indefinite period of time.

 

2.6. Organization and Authority. Each Subscriber is duly organized, validly
existing and in good standing under the laws of its state of incorporation or
formation and it possesses all requisite power and authority necessary to carry
out the transactions contemplated by this Agreement.

 

2.7. Authority. This Agreement has been validly authorized, executed and
delivered by each Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 

2.8. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by each Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) such Subscriber's
charter documents, (ii) any agreement or instrument to which such Subscriber is
a party or (iii) any law, statute, rule or regulation to which such Subscriber
is subject, or any agreement, order, judgment or decree to which such Subscriber
is subject.

 

2.9. No Legal Advice from Company. Each Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
such Subscriber’s own legal counsel and investment and tax advisors. Except for
any statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, each Subscriber is
relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.10. Reliance on Representations and Warranties. Each Subscriber understands
the Units are being offered and sold to the Subscribers in reliance on
exemptions from the registration requirements under the Securities Act, and
analogous provisions in the laws and regulations of various states, and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of each Subscriber
set forth in this Agreement in order to determine the applicability of such
provisions.

 

2.11. No General Solicitation. Neither Subscriber is subscribing for the Units
as a result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 

2.12. Legend. Each Subscriber acknowledges and agrees the certificates
evidencing each of the Securities shall bear a restrictive legend (the
“Legend”), in form and substance substantially as set forth in Section 4 hereof.

  

 3 

 

 

3. Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, Subscribers that:

 

3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 100,000,000 shares
of Class A Common Stock, 10,000,000 shares of Class B Common Stock, $0.0001 par
value per share (the “Class B Common Stock”), and 1,000,000 shares of preferred
stock, $0.0001 par value per share (“Preferred Stock”). As of the date hereof,
the Company has issued and outstanding 5,750,000 shares of Class B Common Stock
(of which up to 750,000 shares are subject to forfeiture as described in the
Registration Statement), no shares of Class A Common Stock and no shares of
Preferred Stock. All of the issued shares of capital stock of the Company have
been duly authorized, validly issued, and are fully paid and non-assessable.

 

3.2 Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and that certain warrant agreement to be entered into
between the Company and Continental, as warrant agent (the “Warrant Agreement”),
as the case may be, each of the Units, Placement Shares, Placement Warrants and
Warrant Shares will be duly and validly issued, fully paid and non-assessable.
On the date of issuance of the Units and Warrant Shares shall have been reserved
for issuance. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, as the case may be, Subscribers will
have or receive good title to the Units, Placement Shares and Placement
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and (ii) transfer restrictions
under federal and state securities laws.

 

3.3. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof, (ii)
the execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) any law statute, rule or
regulation to which the Company is subject or any agreement, order, judgment or
decree to which the Company is subject. Other than any SEC or state securities
filings which may be required to be made by the Company subsequent to the
Closing, and any registration statement which may be filed pursuant thereto, the
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or self-regulatory entity in
order for it to perform any of its obligations under this Agreement or issue the
Units, Placement Shares, Placement Warrants or Warrant Shares in accordance with
the terms hereof.

 

3.6. Additional Representations and Warranties. The representations and
warranties of the Company set forth in the Underwriting Agreement are hereby
incorporated herein.

  

 4 

 

 

4. Legends

 

4.1. Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and when issued, the Warrant Shares, purchased by the Subscribers in
the name of each Subscriber. The Securities will bear the following Legend and
appropriate “stop transfer” instructions:

   

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

  

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO A UNIT SUBSCRIPTION AGREEMENT AMONG FORUM MERGER II CORPORATION, JEFFERIES
LLC AND EARLYBIRDCAPITAL, INC. AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE
TERMS SET FORTH IN THE UNIT SUBSCRIPTION AGREEMENT.”

 

4.2. Subscribers’ Compliance. Nothing in this Section 4 shall affect in any way
the Subscribers’ obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith.

 

4.4 Registration Rights. The Subscribers will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into between, among others, the
Subscribers and the Company, on or prior to the effective date of the
Registration Statement.

 

5. Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement, each
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination, (iii)
upon the Company’s redemption of shares of Common Stock sold in the Company’s
IPO upon the Company’s failure to timely complete the Business Combination or
(iv) in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation (A) to modify the
substance or timing of the Company’s obligation to redeem 100% of the Company’s
public shares if the Company does not timely complete the Business Combination
or (B) with respect to any other provision relating to stockholders’ rights or
pre-Business Combination activity. In the event a Subscriber purchases shares of
Common Stock in the IPO or in the aftermarket, any additional shares so
purchased shall be eligible to receive the redemption value of such shares of
Common Stock upon the same terms offered to all other purchasers of Common Stock
in the IPO in the event the Company fails to consummate the Business
Combination.

 

6. Terms of Placement Warrants. Each Placement Warrant shall have the terms set
forth in the Warrant Agreement.

  

 5 

 

 

7. Lock-Up Period.

 

7.1. The Subscriber agrees that it shall not Transfer any Securities until 30
days following the consummation of the Business Combination; provided, however,
that Transfers of Securities are permitted (a) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors or any affiliate of a Subscriber or to any member(s) of a Subscriber
or any of their affiliates; (b) in the case of an individual, by gift to a
member of such individual’s immediate family or to a trust, the beneficiary of
which is a member of such individual’s immediate family, an affiliate of such
individual or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of such individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order; (e)
by private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of the
Business Combination at prices no greater than the price at which the shares or
warrants were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of the Business Combination; (g) by virtue
of the laws of the state of incorporation or formation of a Subscriber or a
Subscriber’s limited liability company agreement upon dissolution of a
Subscriber or (h) in the event of the Company’s liquidation, merger, capital
stock exchange, reorganization or other similar transaction which results in all
of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property subsequent to the Business
Combination; provided, however, that in the case of clauses (a) through (e) or
(g), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the Transfer restrictions herein.

 

7.2. For purposes of Section 7.1, the term “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder with respect to, any of the Securities, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Securities, whether any such
transaction is to be settled by delivery of such Securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).



8. Terms of the Units and Placement Warrants

 

8.1 The Units and their component parts are substantially identical to the units
to be offered in the IPO except that: (i) the Units and component parts are
subject to the transfer restrictions described in Section 7 hereof, (ii) the
Placement Warrants will be non-redeemable so long as they are held by the
initial holder thereof (or any of its permitted transferees), and may be
exercisable on a “cashless” basis if held by a Subscriber or its permitted
transferees, as further described in the Warrant Agreement, and (iii) the Units
and component parts are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after the expiration of the lockup described above in clause (i) and they
are registered pursuant to the Registration Rights Agreement or an exemption
from registration is available, and the restrictions described above in clause
(i) has expired. Additionally, each Subscriber acknowledges and agrees that the
Units and their component parts and the related registration rights will be
deemed compensation by the Financial Industry Regulatory Authority (“FINRA”) and
will therefore, pursuant to Rule 5110(g) of the FINRA Manual, be subject to
lock-up for a period of 180 days immediately following the date of effectiveness
or commencement of sales in the IPO, subject to certain limited exceptions to
permitted transferees hereunder and in accordance with FINRA Rule 5110(g)(2).
Additionally, the Units and their component parts and the related registration
rights may not be sold, transferred, assigned, pledged or hypothecated during
the foregoing 180 day period following the effective date of the Registration
Statement except to any underwriter or selected dealer participating in the IPO
and the bona fide officers or partners of any Subscriber and any such
participating underwriter or selected dealer. Additionally, the Units and their
component parts and the related registration rights will not be the subject of
any hedging, short sale, derivative, put or call transaction that would result
in the economic disposition of such securities by any person for a period of 180
days immediately following the date of effectiveness or commencement of sales in
the IPO.

 

8.2 Each Subscriber agrees that if the Company seeks stockholder approval of a
Business Combination, then in connection with such Business Combination, such
Subscriber shall (i) vote the Placement Shares owned by it in favor of the
Business Combination and (ii) not redeem any Placement Shares owned by such
Subscriber in connection with such stockholder approval.

 

9. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

  

 6 

 

 

10. Assignment; Entire Agreement; Amendment

 

10.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by a Subscriber to a person
agreeing to be bound by the terms hereof, including the transfer restrictions
contained in Section 7 hereof.

 

10.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

10.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by all of the parties hereto.

 

10.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

11. Notices

 

11.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 

12. Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

13. Survival; Severability

 

13.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive each Closing Date.

 

13.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

14. Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

  

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

COMPANY:

 

FORUM MERGER II CORPORATION

        By: /s/ Marshall Kiev     Name:  Marshall Kiev     Title: Co-Chief
Executive Officer

  

 

SUBSCRIBERS:

 

JEFFERIES LLC

        By: /s/ Tina Pappas     Name:  Tina Pappas     Title: Managing Director

  

  EARLYBIRDCAPITAL, INC.         By: /s/ Michael Powell     Name: Michael Powell
    Title: Managing Director

  

 8 

 

 

Exhibit A

  

Name  Number of Private
Placement Units
(No Exercise of
Over- allotment
Option)   Purchase Price
(No Exercise of
Over- allotment
Option)   Number of Private
Placement Units
(Exercise of Over-
allotment Option in
Full)   Purchase Price
(Exercise of Over-
allotment Option in
Full)  Jefferies LLC   80,000   $800,000    92,000   $920,000  EarlyBirdCapital,
Inc.   20,000   $200,000    23,000   $230,000  Total   100,000   $1,000,000  
 115,000   $1,150,000 

  

 9 

